DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Office has noticed that some claim language, at first glance without review of the specification, would have been interpreted in a manner inconsistent with the specification.  In claim 1, the “introduction-side diameter-increasing portion” as written, however, is clear in view of the specification.  It is noted that one of ordinary skill in the art may have assumed that the “diameter-increasing portion” implied that the diameter increased in size in a downstream (flow) direction.  However, the specification as a whole makes clear that the “introduction-side diameter-increasing portion” refers to a portion where the diameter increases in an upstream direction and thus the diameter does not have to increase in a downstream direction.  The claim is thus considered clear under 35 U.S.C. 112(b), but a note of this interpretation is being made on the record to clarify the broadest reasonable interpretation of the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkbeck et al (US 5,460,702) as evidenced by “Venturi Injectors”.
Birkbeck et al teach (see abstract, fig. 3, col. 5, line 59 to col. 6, line 5, and col. 6, line 67 to col. 7, line 10) a device comprising an ejector unit (Mazzei venturi principle injector 54) feeding a source gas 
Birkbeck et al fail to explicitly teach that the Mazzei venturi principle injector included an introduction opening to which a source gas containing oxygen gas is introduced, on a side wall of the ejector at a nozzle portion, wherein the ejector comprised an introduction-side diameter-increasing portion and a discharge-side diameter-increasing portion.
“Venturi Injectors” from the Mazzei website, shows the principle of operation of Mazzei venturi principle injectors.  See marked-up figure from the article showing the two diameter-increasing portions as well as the introduction opening (indicated by “Suction”).  
    PNG
    media_image1.png
    287
    651
    media_image1.png
    Greyscale

Therefore, one of ordinary skill in the art, based upon the evidence, would have concluded that the teaching of Birkbeck et al of using a Mazzei venturi principle injector included the introduction-side diameter-increasing portion, a nozzle portion connected to the introduction-side diameter-increasing portion and having an introduction opening to which a source gas is introduced on a side wall of the 
Regarding claim 6, Birkbeck et al teach (see fig. 3 and col. 6, lines 41-66) that multiple pairs of electrodes were inserted into the tank (46), one pair through each of the ports (48).  In electrolysis cells, the positively charged electrode is an anode and the negatively charged electrode is a cathode.  Each pair of electrodes of Birkbeck et al included a positively charged electrode and a negatively charged electrode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Birkbeck et al (US 5,460,702) as applied to claim 1 above further in view of Palmer (US 2013/0270193) and Wilkins et al (US 2003/0079992).
Birkbeck et al teach the electrodes being rod-shaped members constructed of carbon and ceramic ash.  Birkbeck et al teach that the electrolysis products included various compounds useful for causing purification, such as hydrogen peroxide.
Palmer teaches (see abstract, fig. 2, paragraphs [0070]-[0072] and [0083]) an electrolytic cell for generating oxidants wherein the electrodes were formed as parallel plates formed with a plurality of openings.  The large number of openings increase electrode surface area thereby maximizing the production of the active oxygen species.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the porous parallel plate electrodes of Palmer in place of the rod-shaped electrodes of Birkbeck et al to increase electrode surface area to maximize the production of the active oxygen species (e.g. hydrogen peroxide).

Wilkins et al teach (see fig. 2, paragraphs [0046] and [0047]) a porous mesh electrode similar to that of Palmer, but Wilkins et al go on to teach that the perforations in the electrode may be any shape including random shapes and that the size of the perforations may vary through a large range, such as 0.1 to 1 inch.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the shape and size of the plurality of holes in the electrode plate of Palmer as suggested by Wilkins et al.  Here, the electrode plate of Palmer differed from the claimed electrode plate by the substitution of randomly shaped and sized perforations for the regularly shaped perforations of Palmer.  An electrode plate with randomly shaped and sized perforations was known in the prior art from Wilkins et al.  Substitution of the random shape and size perforations of Wilkins et al onto the electrode of Palmer could have easily been substituted, especially in view of the teaching in Wilkins et al of the random shapes being an alternative to the regular shaped perforations, and the result of such substitution would have been predictable.  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Birkbeck et al (US 5,460,702) as applied to claim 1 above further in view of Chiang et al (US 4,758,317).
Birkbeck et al teach the electrodes being rod-shaped members constructed of carbon and ceramic ash.  Birkbeck et al teach that the electrolysis products included various compounds useful for causing purification, such as hydrogen peroxide.
Chiang et al teach (see abstract, fig. 2, col. 5, line 57 to col. 7, line 68) an electrolytic cell for the generation of hydrogen peroxide, wherein the electrodes, especially the cathode, were constructed from porous carbon materials such as reticulated vitreous carbon or graphite cloth, thus constituting a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the porous material having through-holes of Chiang et al in place of the electrode materials taught by Birkbeck et al because the porous material electrodes of Chiang et al achieved high current efficiency and hydrogen peroxide concentration.
Regarding claims 4 and 5, Chiang et al additionally teach (see Examples 3 and 4) using a porous graphite cloth or graphite felt as an electrode core, coating the electrode core with a porous carbon layer of carbon black, and then forming a layer of colloidal PTFE (polytetrafluoroethylene) on the top surface.  Examples 3 and 4 achieved (per Table 1) the highest combination of current efficiency and hydrogen peroxide concentration of the examples.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adopted this preferred embodiment of Chiang et al of a porous carbon core, coated with a porous carbon material, and then impregnated with PTFE as the electrode of Birkbeck et al to achieve high current efficiency and high hydrogen peroxide concentration.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Birkbeck et al (US 5,460,702) as applied to claim 1 above further in view of Murayama et al (WO 2018/083900, with reference to US 2020/0055754 as an English translation thereof).
The applied Murayama et al reference has both a common Assignee and common inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a 
Birkbeck et al teach the electrodes being rod-shaped members constructed of carbon and ceramic ash.  Birkbeck et al teach that the electrolysis products included various compounds useful for causing purification, such as hydrogen peroxide.
Murayama et al teach (see abstract, paragraphs [0126], claims 2 and 3) using electrodes formed of an electrode core, a porous carbon layer laminated on the electrode core, and a hydrophobic layer of polytetrafluoroethylene coated thereon.  This electrode resulted in efficient hydrogen peroxide production and a decrease in required power.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the electrodes of Murayama et al for the electrodes of Birkbeck et al for the purpose of achieving more efficient hydrogen peroxide production and a decrease in required power.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of copending Application No. 16/761,412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims appear to be anticipated by the claims of the ‘412 application.  In particular, claim 1 of the ‘412 application recites a water treatment system including an ejector and an electrolyzer located downstream of the ejector.  The ejector of claim 1 also appears to have the recited shape.  Instant .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HARRY D WILKINS III/Primary Examiner, Art Unit 1794